


Exhibit 10.2

AMENDED AND RESTATED

Quest Diagnostics Incorporated

Employee Long-Term Incentive Plan

(As amended as of April 15, 2009)

1.       THE PROGRAM

          a)      Purpose. This Amended and Restated Quest Diagnostics
Incorporated Employee Long-Term Incentive Plan (the “Program”) is intended to
benefit the stockholders of Quest Diagnostics Incorporated (the “Company”) by
providing a means to attract, retain and reward individuals who can and do
contribute to the longer term financial success of the Company. Further, the
recipients of stock-based awards under the Program should identify their success
with that of the Company’s stockholders and therefore will be encouraged to
increase their proprietary interest in the Company.

          b)      Effective Date. To serve this purpose, the Program will become
effective upon its approval by the holders of stock entitled to vote at the
Company’s 2005 Annual Meeting of Stockholders (the “Effective Date”).

2.       ADMINISTRATION

          a)      Committee. The Program shall be administered by a committee,
appointed by the Board of Directors of the Company (the “Board”), which shall
consist of no less than two of its members, none of whom shall be (or formerly
have been) employees of the Company (the “Committee”); provided, however, that
from time to time the Board may assume, at its sole discretion, administration
of the Program. Except with regard to awards to employees subject to Section 16
of the Securities Exchange Act of 1934, the Committee may delegate certain
responsibilities and powers to any executive officer or officers selected by it.
Any such delegation may be revoked by the Committee at any time.

          b)      Powers and authority. The Committee’s powers and authority
include, but are not limited to: selecting individuals, who are employees of the
Company and any subsidiary of the Company or other entity in which the Company
has a significant equity or other interest as determined by the Committee, to
receive awards; determining the types and terms and conditions of all awards
granted, including performance and other earnout and/or vesting conditions;
permitting transferability of awards to eligible third parties to the extent
provided in Section 7(a); interpreting the Program’s provisions; and
administering the Program in a manner that is consistent with its purpose. The
Committee’s decision in carrying out the Program and its interpretation and
construction of any provisions of the Program or any award granted or agreement
or other instrument executed under it shall be final and binding upon all
persons. No members of the Board shall be liable for any action, omission or
determination made in good faith in administering the Program.

--------------------------------------------------------------------------------




           c)      Award Prices. Except for awards made in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an acquired entity, all awards denominated or made in Shares shall use as the
per Share price the mean between the high and low selling prices of a share of
the Common Stock of the Company (“Share”) on the New York Stock Exchange
Composite list (or such other stock exchange as shall be the principal public
trading market for the Shares) on the date the award is granted , or if Shares
are not traded on such date, the mean between the high and low selling prices on
the New York Stock Exchange Composite list (or such other stock exchange as
shall be the principal public trading market for the Shares) on the next
preceding day on which such Shares were traded; provided, however, that the
Committee may in its discretion establish a higher price as the per Share price.
Except as provided for in Section 3(e), the per Share exercise price of any
stock option or stock appreciation right may not be decreased after the grant of
the award, and a stock option or stock appreciation right may not be surrendered
as consideration in exchange for the grant of a new stock option or stock
appreciation right with a lower per Share exercise price or the grant of a stock
award.

3.       SHARES SUBJECT TO THE PROGRAM AND ADJUSTMENTS

          a)      Maximum Shares Available for Delivery. Subject to adjustments
under Section 3(e), the maximum number of Shares that may be delivered to
participants and their beneficiaries under the Program shall be equal to (i)
48,000,000 Shares; (ii) any Shares that were available for future awards under
the Company’s 1996 Employee Equity Participation Program (the “Prior Program”)
as of June 29, 1999; and (iii) any Shares that were represented by awards
granted under the Prior Program , which are or may be forfeited, which expire or
are canceled without the delivery of Shares or which have resulted or may result
in the forfeiture of Shares back to the Company after June 29, 1999. In
addition, any Shares delivered under the Program or the Prior Program which are
forfeited back to the Company because of the failure to meet an award
contingency or condition shall again be available for delivery pursuant to new
awards granted under the Program. Any Shares covered by an award (or portion of
an award) granted under the Program or the Prior Program of the Company, which
is forfeited or canceled, expires or is settled in cash, including the
settlement of tax withholding obligations using Shares, shall be deemed not to
have been delivered for purposes of determining the maximum number of Shares
available for delivery under the Program. Likewise, if any stock option is
exercised by tendering Shares, either actually or by attestation, to the Company
as full or partial payment for such exercise under this Program or the Prior
Program of the Company, only the number of shares issued net of the Shares
tendered shall be deemed delivered for purposes of determining the maximum
number of Shares available for delivery under the Program. The Shares delivered
under the Program may be authorized and unissued shares or shares held in the
treasury of the Company, including shares purchased by the Corporation (at such
time or times and in such manner as it may determine).

          (b)      Substitute Awards. Shares issued under the Program through
the settlement, assumption or substitution of outstanding awards or, to the
extent permitted by the rules of the New York Stock Exchange (or other stock
exchange as shall be the principal public trading market for the Shares),
obligations to grant future awards as a

2

--------------------------------------------------------------------------------




condition of the Company acquiring another entity shall not reduce the maximum
number of Shares available for delivery under the Program.

          c)      Other Program Limits. Subject to adjustment under Section
3(e), the following additional maximums are imposed under the Program. The
maximum number of Shares that may be delivered in conjunction with awards
granted pursuant to Section 4(d) on or after the Effective Date shall be
7,000,000. The maximum aggregate number of Shares that may be covered by awards
granted to any one individual over the life of the Program pursuant to Sections
4(b) and 4(c) shall not exceed 6,000,000 Shares. The aggregate maximum payments
that can be made for awards granted to any one individual pursuant to Section
4(d) on or after the Effective Date shall not exceed 1,200,000 Shares.

          d)      Payment Shares. Subject to the overall limitation on the
number of Shares that may be delivered under the Program, the Committee may, in
addition to granting awards under Section 4, use available Shares as the form of
payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company.

          e)      Adjustments for Corporate Transactions. In the event of any
change in the Shares by reason of any stock split, reverse stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares, or any similar change affecting the Shares,
(i) the number and kind of shares which may be delivered under the Program
pursuant to Sections 3(a) and 3(c); (ii) the number and kind of shares subject
to outstanding awards; and (iii) the exercise price of outstanding stock options
and stock appreciation rights shall be appropriately adjusted consistent with
such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the right granted to, or available for,
participants in the Program; provided, however, that no such adjustment shall be
required if the Committee determines that such action could cause a stock option
or stock appreciation right to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) or otherwise could subject a participant to any interest or
additional tax imposed under Section 409A in respect of an outstanding award.
Similar adjustments may be made in situations where the Company assumes or
substitutes for outstanding awards held by employees and other persons of an
entity acquired by the Company.

4.       TYPES OF AWARDS

          a)      General. An award may be granted singularly, in combination
with another award(s) or in tandem whereby exercise or vesting of one award held
by a participant cancels another award held by the participant. Subject to the
limitations of Section 2(c), an award may be granted as an alternative or
successor to or replacement of an existing award under the Program or under any
other compensation plan or arrangement of the Company, including the plan of any
entity acquired by the Company. The types of awards that may be granted under
the Program include:

          b)      Stock Option. A stock option represents a right to purchase a
specified number of Shares during a specified period at a price per Share which
is no less than one hundred percent (100%) of the per Share amount stipulated by
Section 2(c). A stock option may be intended to comply with Section 422 or any
other similar provision

3

--------------------------------------------------------------------------------




of the Internal Revenue Code (the “Code”) or may be intended not to qualify for
favorable federal income tax treatment. Each stock option granted on or after
the Effective Date shall expire on the applicable date designated by the
Committee but in no event may such date be more than ten years from the date the
stock option is granted. The Shares covered by a stock option may be purchased
by means of a cash payment or such other means as the Committee may from
time-to-time permit, including (i) tendering (either actually or by attestation)
Shares valued using the market price on the date of exercise, (ii) authorizing a
third party to sell Shares (or a sufficient portion thereof) acquired upon
exercise of a stock option and to remit to the Company a sufficient portion of
the sale proceeds to pay for all the Shares acquired through such exercise and
any tax withholding obligations resulting from such exercise; (iii) a net share
settlement procedure or through the withholding of Shares subject to the stock
option valued using the market price on the date of exercise; or (iv) any
combination of the above.

          c)      Stock Appreciation Right. A stock appreciation right is a
right to receive a payment in cash, Shares or a combination thereof, equal to
the excess of the aggregate market price on the date of exercise of a specified
number of Shares over the aggregate exercise price of the stock appreciation
right being exercised. The longest period during which a stock appreciation
right granted on or after the Effective Date may be outstanding shall be ten
years from the date the stock appreciation right is granted. The exercise price
of a stock appreciation right shall be no less than one hundred percent (100%)
of the per Share amount stipulated by Section 2(c).

          d)      Stock Award. A stock award is a grant of Shares or of a right
to receive Shares (or their cash equivalent or a combination of both) in the
future. Each stock award shall be earned and vest over such period and shall be
governed by such conditions, restrictions and contingencies as the Committee
shall determine. These may include continuous service and/or the achievement of
performance goals. The performance goals that may be used by the Committee for
such awards intended to qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code shall consist of operating profits (including
EBITDA), net profits, earnings per share, profit returns and margins, revenues,
shareholder return and/or value, stock price, customer service and quality
metrics. Performance goals may be measured solely on a corporate, subsidiary or
business unit basis, or a combination thereof. Further, performance criteria may
reflect absolute entity performance or a relative comparison of entity
performance to the performance of a peer group of entities or other external
measure of the selected performance criteria. Profit, earnings and revenues used
for any performance goal measurement may exclude: gains or losses on operating
asset sales or dispositions; asset write-downs; litigation or claim judgments or
settlements; accruals for historic environmental obligations; effect of changes
in tax law or rate on deferred tax liabilities; accruals for reorganization and
restructuring programs; uninsured catastrophic property losses; the effect of
changes in accounting standards; the cumulative effect of changes in accounting
principles; and any extraordinary non-recurring items as determined in
accordance with generally accepted accounting principles and/or described in
management’s discussion and analysis of financial performance appearing in the
Company’s annual report to stockholders for the applicable year.

4

--------------------------------------------------------------------------------




5.       AWARD SETTLEMENTS AND PAYMENTS

          a)      Dividends and Dividend Equivalents. An award may include the
right to receive dividends or dividend equivalent payments which may be paid
either currently or credited to a participant’s account. Any such crediting of
dividends or dividend equivalents may be subject to such conditions,
restrictions and contingencies as the Committee shall establish, including the
reinvestment of such credited amounts in Share equivalents.

          b)      Payments. Awards may be settled through cash payments, the
delivery of Shares, the granting of awards or combination thereof as the
Committee shall determine. Any award settlement, including payment deferrals,
may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may permit or require the deferral of
any award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest, or
dividend equivalents, including converting such credits into deferred Share
equivalents. It is intended that any such settlement or deferral shall be
implemented in a manner and this Program shall be interpreted and administered
so as to comply with Section 409A and any applicable guidance issued thereunder
in order to avoid the imposition of any interest or additional tax on an
employee under such Section in respect of any award.

6.       PROGRAM AMENDMENT AND TERMINATION

          a)      Amendments. The Board may amend this Program and the Committee
may amend any outstanding award in such manner as it deems necessary and
appropriate to better achieve the Program’s purpose, provided, however, that (i)
except as provided in Section 3(e) (a) the Share and other award limitations set
forth in Sections 3(a) and 3(c) cannot be increased and (b) the minimum stock
option and stock appreciation right exercise prices set forth in Sections 2(c),
4(b) and 4(c) cannot be changed unless such a plan amendment is properly
approved by the Company’s stockholders, and (ii) no such amendment shall,
without a participant’s consent, materially adversely affect a participant’s
rights with respect to any outstanding award. Notwithstanding the foregoing, no
action taken by the Committee (x) to settle or adjust an outstanding award
pursuant to Section 3(e) or (y) to modify an outstanding award to avoid, in the
reasonable, good faith judgment of the Company, the imposition on any
participant of any tax, interest or penalty under Section 409A , shall require
the consent of any participant.

          b)      Program Suspension and Termination. The Board may suspend or
terminate this Program at any time. However, in no event may any awards be
granted under the Program after the tenth anniversary of the Effective Date. Any
such suspension or termination shall not of itself impair any outstanding award
granted under the Program or the applicable participant’s rights regarding such
award.

5

--------------------------------------------------------------------------------




7.       MISCELLANEOUS

          a)      Assignability. Except by will or by the laws of descent and
distribution and, if permitted by the Committee, as a gift to a family member or
a trust or similar entity for the benefit of one or more family members, no
award granted under the Program shall be assignable or transferable.

          b)      No Individual Rights. No person shall have any claim or right
to be granted an award under the Program. Neither the Program nor any action
taken hereunder shall be construed as giving any employee or other person any
right to continue to be employed by or to perform services for the Company, any
subsidiary or related entity. The right to terminate the employment of or
performance of services by any Program participant at any time and for any
reason is specifically reserved to the employing entity.

          c)      Unfunded Program. The Program shall be unfunded and shall not
create (or be construed to create) a trust or a separate fund or funds. The
Program shall not establish any fiduciary relationship between the Company and
any participant or beneficiary of a participant. To the extent any person holds
any obligation of the Company by virtue of an award granted under the Program,
such obligation shall merely constitute a general unsecured liability of the
Company and accordingly shall not confer upon such person any right, title or
interest in any assets of the Company.

          d)      Use of Proceeds. Any proceeds from the sale of shares under
the Program shall constitute general funds of the Company.

          e)      Other Benefit and Compensation Programs. Unless otherwise
specifically determined by the Committee, settlements of awards received by
participants under the Program shall not be deemed a part of a participant’s
regular, recurring compensation for purposes of calculating payments or benefits
from any Company benefit plan or severance program. Further, the Company may
adopt any other compensation programs, plans or arrangements as it deems
appropriate.

          f)      No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Program or any award, and the Committee shall
determine whether any fractional Share shall be rounded up or rounded down to
the nearest whole Share, whether cash shall be paid or transferred in lieu of
any fractional Shares, or whether such fractional Shares or any rights thereto
shall be canceled.

          g)      Governing Law. The validity, construction and effect of the
Program and, except as otherwise determined by the Committee, any award,
agreement or other instrument issued under the Program, shall be determined in
accordance with the laws of the State of New Jersey applicable to contracts
entered into and performed entirely within the State of New Jersey (without
reference to its principles of conflicts of law).

6

--------------------------------------------------------------------------------